Opinion issued August 15, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00238-CV
                            ———————————
        MARCO ROMERO AND MICHELLE ROMERO, Appellants
                                        V.
         GLENDA NICHOLSON AND J.D. NICHOLSON, Appellees


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1081738


                          MEMORANDUM OPINION

      Appellants, Marco Romero and Michelle Romero, have neither established

indigence nor paid or made arrangements to pay the fee for preparing the clerk’s

record. See TEX. R. APP. P. 20.1 (listing requirements for establishing indigence);

TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal if no clerk’s record filed due
to appellant’s fault). After being notified on April 24, 2019 that this appeal was

subject to dismissal, appellants did not respond. See TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal).

      We dismiss the appeal. See TEX. R. APP. P. 42.3(b); 43.2(f). We dismiss any

pending motions as moot.


                                    PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                         2